Case 18-00284-5-SWH           Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                    Page 1 of
                                               17


                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION
 IN RE:
 WAYNE BAILEY, INC.,                                              CASE NO. 18-00284-5-SWH
                                                                  CHAPTER 11
         DEBTOR.

   MOTION TO SELL PROPERTY BY PUBLIC SALE, FREE AND CLEAR OF LIENS
                       AND OTHER INTERESTS

         COMES NOW WAYNE BAILEY, INC. (“Debtor”), by and through undersigned counsel of

 record, and respectfully moves this Court for an Order allowing the sale of certain real and personal

 property by public sale, free and clear of liens and other interests in said property, with liens to attach

 to the proceeds pursuant to 11 U.S.C. § 363(f), and in support thereof shows unto this Court as

 follows:

         1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.      The Debtor filed its petition pursuant to Chapter 11 of the United States Bankruptcy

 Code on January 21, 2018, and currently operates as a Debtor-in-Possession.

         3.      The Debtor is a North Carolina corporation with its principal place of business

 located in Chadbourn, Columbus County, North Carolina.

         4.      On June 29, 2018, the Debtor filed its First Amended Plan of Reorganization (the

 “Plan”). The Plan proposed that the Debtor would sell certain real and personal property owned by

 the Debtor to Southern Roots Farming Co., LLC (“Southern Roots”), and that if Southern Roots did

 not close on the purchase of the property by September 15, 2018, the Debtor will sell such property

 by public sale. A hearing was held on confirmation of the Plan on September 6, 2018, at which time

 the Court orally confirmed the Plan. The Debtor is awaiting entry of the Order Confirming Plan.
Case 18-00284-5-SWH          Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                Page 2 of
                                              17


        5.      In accordance with the terms of the Plan, the Debtor now seeks to sell the real and

 personal property listed on Exhibits A and B, attached hereto, by public sale, as Southern Roots did

 not close on the purchase of real and personal property by the deadline in the Plan.

        6.      This Motion is made pursuant to the provisions of the Plan, and §§ 363(f), 1129, and

 1101, et seq. of the Bankruptcy Code and subject to Rule 6004 of the Bankruptcy Rules which

 provide for a subsequent determination of the validity, priority, and extent of such liens after due

 notice and a hearing as provided by law.

        7.      The Debtor seeks to sell the real estate commonly known as the Orange Warehouse,

 the Grain Market, the Blue Building, the Red & White Building, the Harrison Farm, and the Labor

 Camp, by public sale, in the manner described herein. The real estate to be sold and the liens

 encumbering each tract of real estate are described on Exhibit A, attached hereto.

        8.      The Debtor also seeks to sell personal property, comprised mainly of farming

 equipment and vehicles, by public sale. A list of the personal property to be sold, and first priority

 lienholder is attached hereto as Exhibit B.

        9.      The Debtor will file an Application For Approval of Employment and compensation

 of Auctioneer, seeking to employ County Boys Auction & Realty, Inc. (“County Boys”) to conduct a

 public sale of the real and personal property described herein.

        10.     The Debtor seeks an order of the Court declaring that the sale of the Debtor’s property

 be made free and clear of any and all liens, encumbrances, claims, rights, and other interests,

 including but not limited to the following:

                a.      Any and all property taxes due and owing to any City, County, or municipal

        corporation, including the Columbus County Tax Collector and the Town of Chadbourn;

                b.      Any and all liens or trusts asserted by creditors asserting “PACA CLAIMS,”
Case 18-00284-5-SWH              Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                            Page 3 of
                                                  17


          i.e. creditors with claims under the Perishable Agricultural Commodities Act of 1930, as

          amended 7 U.S.C. § 499e(c), that are filed and Allowed in accordance with the PACA

          Claims Order 1;

                   c.       Any and all liens detailed on Exhibit A, attached hereto;

                   d.       Any and all liens of CFG Financial Services, LLC (“CFG”), Cape Fear Farm

          Credit, ACA (“CFFC”), Millstream Farms Inc., Millstream Farming, LLC, Seven Mile, LLC,

          Henry and Laurie Chancy, Diversified Financial Services, Inc., based upon UCC financing

          statements filed with the North Carolina Secretary of State;

                   e.       Any and all liens of m2 Lease Funds LLC, Hanmi Bank (formerly River

          Valley Capital), and Stearns Bank, N.A. as a result of liens recorded on certificates of title in

          favor of these creditors; and

                   f.       Any and all remaining interests, liens, encumbrances, rights and claims

          asserted against the Property, which relate to or arise as a result of a sale of the Property, or

          which may be asserted against the buyer of the Property, including, but limited to, those

          liens, encumbrances, interests, rights and claims, whether fixed and liquidated or contingent

          and unliquidated, that have or may be asserted against the Property or the buyer of the

          Property by the North Carolina Department of Revenue, the Internal Revenue Service, and

          any and all other taxing and government authorities. The herein described liens shall attach

          to the proceeds of sale, if any, subject to the Orders of Distribution that may be entered by the

          Court.

          11.      Upon information and belief, certain holders of PACA claims may asset that all or a

 portion of the sales proceeds from this sale are subject to the statutory PACA Trust. The deadline for


 1 Pursuant to the terms of the Plan, the Debtor will pay Allowed PACA claims in full or escrow funds for payment within
Case 18-00284-5-SWH               Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                Page 4 of
                                                   17


 the Debtor to pay or escrow funds for PACA claims under the Plan is 45 days from the Effective

 Date. No determination has yet been made as to assets within the PACA Trust. The Debtor requests

 that the distribution of the sales proceeds to any party in interest be subject to a full reservation of

 rights by any PACA claimant determined to have an Allowed PACA Claim that is not otherwise paid

 in full by the Debtor’s cash on hand, inventory, and accounts receivable, to request the clawback of

 such funds in the event the Court determines that such asset(s) are within the PACA Trust.

          12.      The sale as hereinabove described is in the best interest of this estate and of all

 creditors.

          13.      The Debtor asserts that the proposed sale was negotiated in good faith and represents

 a fair price for the Property.

          14.      Following the conclusion of the sale, the Debtor will file a report of sale, which shall

 set forth the distribution of the sales proceeds based upon the results of the public sale.

          15.      If any creditor claiming a lien, encumbrance, right or interest on, in or against the

 Debtor’s Property, or against a buyer of the Debtor’s Property, does not object within the time

 allowed, it should be deemed to have consented to sale of the Debtor’s Property free and clear of its

 liens, claims, encumbrances, rights, and interests.

          WHEREFORE, the Debtor prays of the Court for an Order, as follows:

          1.       To allow the sale of the Debtor’s Property by public sale.

          2.       To allow the sale of the Debtor’s Property described herein, free and clear of the liens,

 claims, encumbrances, rights and interests described herein.

          3.       To allow the described liens to attach to the proceeds of sale, if any, subject to the

 Orders of Distribution that may be entered by this Court.


 45 days of the Effective Date.
Case 18-00284-5-SWH         Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                   Page 5 of
                                             17


        4.      To reserve for a subsequent determination the validity, priority, and extent of the liens

 of such lienholders and claimants.

        5.      To allow that the buyers of the Debtor’s Property do not assume, have any liability

 for, or in any manner be responsible for any liabilities or obligations of the Debtor, whether in rem

 claims or in personam claims.

        6.      To enjoin all creditors and claimants of the Debtor, and all persons having an interest

 of any nature derived through the Debtor, from pursing any action against the buyers of the Debtor’s

 personal property once acquired by the buyers.


        DATED: 10/2/2018                                s/Laurie B. Biggs
                                                        LAURIE B. BIGGS
                                                        N.C. State Bar No. 31845
                                                        STUBBS & PERDUE, P.A.
                                                        9208 Falls of Neuse Road, Suite 201
                                                        Raleigh, North Carolina 27615
                                                        (919) 870-6258
                                                        (919) 870-6259 Facsimile
                                                        E-mail: lbiggs@stubbsperdue.com
          Case 18-00284-5-SWH            Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                    Page 6 of
                                                          17
WAYNE BAILEY, INC.
CASE NO. 18-00248-5-SWH
EXHIBIT A - Real Property
                                                                                                 Date of D/T
COLUMBUS COUNTY                  Property Description                Liens                       or UCC          Book/Page
322 E. Kirkland Street,          Lots 1-15, portion of 21, and 22-36
Chadbourn, NC                    Graham Division                     Millstream Farms, Inc.      6/21/2002       695/380
"ORANGE WAREHOUSE"               Parcel #25798                       Cape Fear Farm Credit       9/30/2014       1094/639
                                                                     Millstream Farming, LLC     9/30/2014       1094/679
                                                                     Seven Mile, LLC             9/30/2014       1094/712
                                                                     Henry & Laurie Chancy       9/30/2014       1094/744
                                                                     Henry & Laurie Chancy       9/30/2014       1094/776
                                                                     Millstream Farms, Inc.      9/30/2014       1094/808
                                                                     Millstream Farms, Inc.      9/30/2014       1094/840
                                 UCC                                 Cape Fear Farm Credit                       1095/20
                                 UCC                                 Henry & Laurie Chancy                       1103/96
                                 UCC                                 Seven Mile, LLC                             1103/133
                                 UCC                                 Millstream Farming, LLC                     1103/170

E. Kirkland St, Chadbourn, NC    M&B Kirkland St                   Millstream Farms, Inc.        6/21/2002       695/380
"GRAIN MARKET"                   Parcel #25796                     Cape Fear Farm Credit         9/30/2014       1094/639
                                                                   Millstream Farming, LLC       9/30/2014       1094/679
                                                                   Seven Mile, LLC               9/30/2014       1094/712
                                                                   Henry & Laurie Chancy         9/30/2014       1094/744
                                                                   Henry & Laurie Chancy         9/30/2014       1094/776
                                                                   Millstream Farms, Inc.        9/30/2014       1094/808
                                                                   Millstream Farms, Inc.        9/30/2014       1094/840
                                 UCC                               Cape Fear Farm Credit                         1095/20
                                 UCC                               Henry & Laurie Chancy                         1103/96
                                 UCC                               Seven Mile, LLC                               1103/133
                                 UCC                               Millstream Farming, LLC                       1103/170
                                 UCC                               Millstream Farms, Inc.                        1103/207

326 E. Kirkland St, Chadbourn,
NC                               M&B Kirkland St                   Millstream Farms, Inc.        6/21/2002       695/380
"BLUE BUILDING"                  Parcel #25797                     Cape Fear Farm Credit         9/30/2014       1094/639
                                                                   Millstream Farming, LLC       9/30/2014       1094/679
                                                                   Seven Mile, LLC               9/30/2014       1094/712
                                                                   Henry & Laurie Chancy         9/30/2014       1094/744
                                                                   Henry & Laurie Chancy         9/30/2014       1094/776
                                                                   Millstream Farms, Inc.        9/30/2014       1094/808
                                                                   Millstream Farms, Inc.        9/30/2014       1094/840
                                                                   CFG Financial Services, LLC   6/3/2016        1157/572
                                 UCC                               Cape Fear Farm Credit                         1095/20
                                 UCC                               Henry & Laurie Chancy                         1103/96
                                 UCC                               Seven Mile, LLC                               1103/133
                                 UCC                               Millstream Farming, LLC                       1103/170
                                 UCC                               CFG Financial Services LLC                    1157/622

1405 Joe Brown Hwy, Chadbourn,
NC                             approx 3.29 acres Hwy 410 M&B       Millstream Farms, Inc.        6/21/2002       695/380
"RED & WHITE BLDG"             parcel #25085                       Millstream Farms, Inc.            2/23/2011   1013/985
                                                                   Cape Fear Farm Credit         9/30/2014       1094/639
                                                                   Millstream Farming, LLC       9/30/2014       1094/679
                                                                   Seven Mile, LLC               9/30/2014       1094/712
                                                                   Henry & Laurie Chancy         9/30/2014       1094/744
                                                                   Henry & Laurie Chancy         9/30/2014       1094/776
                                                                   Millstream Farms, Inc.        9/30/2014       1094/808
                                                                   Millstream Farms, Inc.        9/30/2014       1094/840
                                 UCC                               Cape Fear Farm Credit                         1095/20
         Case 18-00284-5-SWH          Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20              Page 7 of
                                                       17
                                                                                        Date of D/T
COLUMBUS COUNTY                Property Description       Liens                         or UCC        Book/Page
                               UCC                        Henry & Laurie Chancy                       1103/96
                               UCC                        Seven Mile, LLC                             1103/133
                               UCC                        Millstream Farming, LLC                     1103/170

Off 242, Evergreen, NC         APPROX 50 acres, M&B       Millstream Farms, Inc.        8/8/2008      937/946
"HARRISON FARM"                parcel #22724              Millstream Farms, Inc.                      1013/985
                                                          Cape Fear Farm Credit         9/30/2014     1094/639
                                                          Millstream Farming, LLC       9/30/2014     1094/679
                                                          Seven Mile, LLC               9/30/2014     1094/712
                                                          Henry & Laurie Chancy         9/30/2014     1094/744
                                                          Henry & Laurie Chancy         9/30/2014     1094/776
                                                          Millstream Farms, Inc.        9/30/2014     1094/808
                                                          Millstream Farms, Inc.        9/30/2014     1094/840
                               UCC                        Cape Fear Farm Credit                       1095/20
                               UCC                        Henry & Laurie Chancy                       1103/96
                               UCC                        Seven Mile, LLC                             1103/133
                               UCC                        Millstream Farming, LLC                     1103/170

506 Joe Brown Hwy, Chadbourn,
NC                            Approx 2.08 acres Hwy 410   Cape Fear Farm Credit         9/30/2014     1094/639
"LABOR CAMP"                  Parcel #77343               Millstream Farming, LLC       9/30/2014     1094/679
                                                          Seven Mile, LLC               9/30/2014     1094/712
                                                          Henry & Laurie Chancy         9/30/2014     1094/744
                                                          Henry & Laurie Chancy         9/30/2014     1094/776
                                                          Millstream Farms, Inc.        9/30/2014     1094/808
                                                          Millstream Farms, Inc.        9/30/2014     1094/840
                                                          CFG Financial Services LLC    6/3/2016      1157/572
                               UCC                        Cape Fear Farm Credit                       1095/20
                               UCC                        Henry & Laurie Chancy                       1103/96
                               UCC                        Seven Mile, LLC                             1103/133
                               UCC                        Millstream Farming, LLC                     1103/170
                               UCC                        CFG Financial Services, LLC                 1157/622
        Case 18-00284-5-SWH         Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20           Page 8 of
                                                     17

Wayne Bailey Inc.
Exhibit B - Personal Property

Year                Make            Model                VIN                    Lienholder
             1996   International   Truck (cutoff bus)   1HVBDAAN9TH309267      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN5RH575830      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN9RH575703      N/A
             1994   International   Truck (cutoff bus)   1HVBDACNXRH575841      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN8RH575885      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN8RH575823      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN2RH575901      N/A
             1995   International   Truck (cutoff bus)   1HVBDAAN4SH678942      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN9RH575829      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN5RH575908      N/A
             1995   International   Truck (cutoff bus)   1HVBDAANXSH679111      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN2RH575719      N/A
             1994   International   Truck (cutoff bus)   1HVBDAAN3SH678723      N/A
             1994   International   Truck (cutoff bus)   1HVBDACN6RH575903      N/A
             1995   International   Truck (cutoff bus)   1HVBDAAN4SH679069      N/A
             1995   International   Truck (cutoff bus)   1HVBBAAN1SH678371      N/A
             1992   International   Truck (cutoff bus)   1HVBBPEN9PH487043      N/A
             1987   Ford            Truck (cutoff bus)   1FDWJ74N3HVA04950      N/A
             1998   Ford            Truck                1FDNF70J3WVA02922      N/A
             1986   GMC             Truck (cutoff bus)   1GDL7D1BXGV508050      N/A
             1991   GMC             Truck                1GDM7H1J9MJ513410      N/A
             2007   GMC             Sierra Truck         14249                  M2 Funding
             2007   GMC             Sierra Truck         93262                  M2 Funding
             2013   International   Prostar Truck        6218                   M2 Funding
             2011   International   Prostar Truck        65679                  Hamni Bank
             2013   International   Prostar Truck        6291                   Stearns Bank
             2013   International   Prostar Truck        66362                  Stearns Bank
             2011   International   Prostar Truck        65906                  M2 Funding
             2013   International   Prostar Truck        83587                  Stearns Bank
             2003   Kenworth        Truck                1XKTDB9X03J709494      N/A
             2005   Freightliner    Truck                1FUJA6DE05LN51764      N/A
             1999   International   Truck                2HSFHAER2XCO86843      N/A
             1991   Trailmobile                          1PTF71TH6M9004151      N/A
             1987   Trailerberg                          1GRAA962S174905        N/A
             1989   Fontaine        Trailer              13N-1482C-7-K1547435   N/A
             1997   Fontier         Trailer              13N1483008V1573275     N/A
             1998   Tran            Trailer              1TTF48203W1055611      N/A
             1985   Brothers        Trailer              21746                  M2 Funding
             1998   Jerry           Trailer              4BXUN10154S306069      N/A
             2013                   Reefer               527SR532XDM001687      N/A
             2012                   Reefer               4BXUN10154S306069      N/A
             2013   Vanguard        Reefer               527SR5326DM001685      N/A
             2013                   Reefer               527SR532XDM001690
Case 18-00284-5-SWH        Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20   Page 9 of
                                            17

    1997   Ford            Bus (40 people)   1FDXB80C3VVA30553   N/A
    1997   Ford            Bus (40 people)   1FDXB80C9VVA30346   N/A
    2007   GMC             Sierra            1GTEK14C27Z590802   N/A
    1994   International   Bus (15 people)   1HVBDACM1RH575654   N/A
    1998   Dodge           Van               2B5WB35Z7WK133254   N/A
    1994   Dodge           Van               2B5WB35Z4RK144801   N/A
    2006   GMC             Sierra            1GTHK23D86F236604   N/A
    2004   GMC             Sierra            2GTEK19V341319049   N/A
    2008   GMC             Sierra            1GTHK23608F200216   N/A
    2002   Ford            F250              1FDNX21L32EB11102   N/A
    2000   Ford            F150              1FTZF1729YNC37541   N/A
    2002   Chevrolet                         1GCJK33D66F182484   N/A
    2008   GMC             Yukon             1GKFK163X8J219246   N/A
    1997   Ford            F350              1FDKF37F8VEB81258   N/A
    2001   Freightliner    FL70              1FVABSAL91HH62370   N/A
    1987   Great Dane      Trailer           1GRAA9621FS090504   N/A
    2007   GMC             Sierra            3GTEC14X27G233717   N/A
    2008   Chevy           Silverado         1GCEC14X88Z172570   N/A
 Case 18-00284-5-SWH         Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20     Page 10 of
                                              17


Equipment                                                  Serial No.      1st Lienholder
 6ft box blade                                                             CFG
 8 row KMC stack fold bar with holland transplanter                        CFG
units
 Athens 15 tooth chisel plow                               F89150          CFG
 John Deere 6 row 7300 planter                                             CFG
 John Deere 750 Seed drill                                 N00750X002394   CFG
 Rhino 5 ft offset mower                                                   CFG
 Sheppard layby sprayer                                                    CFG
 Woods 14ft rotary cutter                                                  CFG
1000 gallon nurse tank on skid                                             CFG
1000 gallon nurse tank on skid                                             CFG
1000 gallon nurse tank on skid 1000 gallon nurse tank                      CFG
on skid
1500 gallon nurse tank on skid                                             CFG
2000 gallon nitrogen tank                                                  CFG
4 Row bed shaper                                                           CFG
4 row shop built digging plow                                              CFG
4 row shop built digging plow                                              CFG
4 row shop built digging plow                                              CFG
4 row shop built digging plow                                              CFG
4 row shop built digging plow                                              CFG
48’ sand filter on trailer fiberglass                                      CFG
48’ sand filters on trailer SS                                             CFG
6000 gallon poly tank                                                      CFG
8 row KMC bed level incorporator                                           CFG
8 row KMC bedder                                           75615           CFG
8 row KMC rolling cultivator                                               CFG
8 row KMC stack fold bar with holland transplanter units                   CFG
Agri craft 6 fl spreader                                   503705          CFFC
Agri craft 9 ton tender                                                    CFG
Rain Reel irrigation reel                                  A34640          CFG
Any other miscellaneous equipment in service or salvage                    CFG
Assorted aluminum irrigation pipe 6’4’3’2’                                 CFG
Assorted irrigation fittings                                               CFG
Case 125 Puma                                              Z8BL02027       CFFC
DMI 2500 ripper 6 shank                                    622890          CFG
Ford 5600                                                  C522206         CFG
Ford 7610                                                  8B35079         CFG
Foster Easley 4 row chain digger                                           CFFC
 Case 18-00284-5-SWH         Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20   Page 11 of
                                              17

Furguson side trencher                                                  CFG
Hardee long reach cutter                              8666              CFFC
Hobbs irrigation reel                                 27213             CFG
John Deere 20ft rotary hoe                                              CFG
John Deere 637 disk 24ft                              N00637X014413     CFFC
John Deere 637 disk 30ft                              N0063X005172      CFFC
John Deere 8320                                       P032308           CFFC
John Deere hx 20 batwing mower                        1PDHX20FPAPO11533 CFG
KMC 21 ft field cultivator                                              CFG
Layflat irrigation hose                                                 CFG
Massey Ferguson 135 Lull Boom Lift                                      CFG
Micro band 4 row gandy applicator                                       CFG
Oval irrigation hose                                                    CFG
Peturis 1 row harvester                                                 CFG
Peturis 1 row harvester                                                 CFG
Peturis 1 row harvester                                                 CFG
Peturis 1 row harvester                                                 CFG
Plant bed trailer                                                       CFG
Plant crates Shop contents                                              CFG
Rayne plane                                           329961            CFG
Reddick 3pt sprayer                                                     CFG
Redick 3 pt sprayer                                                     CFG
Roto wiper 15 ft wick bar                                               CFG
Sheppard front mount and saddle mount tractor tanks                     CFG
Sheppard layby sprayer                                                  CFG
Strickland 2 row disk plow                                              CFG
Strickland plant cutter                                                 CFG
Strickland plant cutter riding                                          CFG
Strickland plastic laying machine                                       CFG
Strickland plastic removal machine                                      CFG
Strickland seed covering machine                                        CFG
Strickland seed hopper                                                  CFG
Strickland seed hopper                                                  CFG
Strickland vac master mowing                                            CFG
UFT 15ft field cultivator                                               CFG
White 12 row 8000 planter                                               CFG
Woods 10ft hyd blade                                                    CFG
Woods 14 ft rotary cutter                                               CFG
Woods 14ft rotary cutter                                                CFG
Woods 15 ft flail mower                                                 CFG
Digger                                                95135             CFG
 Case 18-00284-5-SWH        Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20     Page 12 of
                                             17

International 5240 T                                A26W51535             CFG
Row Crop Tractor                                    RW7410H012477         CFG
2002 Case MX 180 Tractor                            DEG0005834            CFG
2004 Case Intl Harvestor                            SNACM218073           CFG
John Deere Row Crop Tractor                         1236                  CFG
John Deere Tractor                                  PO37178               CFG
John Deere Power uNI                                T06068T479552         CFG
PSI Reel Rain Reel                                  27213                 CFG
2008 John Deere sprayer                             N04730X002411         CFG
Irrigation Equipment - 2-New Model 7000 Valley 4-   10890024 & 10890025   Diversified Fin.
Tower Pivots 835", 820'
Monosem 4 row planter                               0236                  CFFC
Case 18-00284-5-SWH         Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                 Page 13 of
                                             17


                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION
 IN RE:
 WAYNE BAILEY, INC.,                                            CASE NO. 18-00284-5-SWH
                                                                CHAPTER 11
        DEBTOR.

  NOTICE OF MOTION TO SELL PROPERTY BY PUBLIC SALE, FREE AND CLEAR
                    OF LIENS AND OTHER INTERESTS

        NOTICE IS HEREBY GIVEN of the MOTION TO SELL PROPERTY BY PUBLIC
 SALE, FREE AND CLEAR OF LIENS AND OTHER INTERESTS (“Motion”) filed by the
 Debtor simultaneously herewith in the above captioned case; and

        FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided no
 response and request for a hearing is made by a party in interest in writing to the Clerk of this Court
 on or before October 26, 2018, 2018; and,

         FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing is
 filed by a party in interest in writing within the time indicated, a hearing will be conducted on
 October 31, 2018 at 10:30 a.m. at the United States Bankruptcy Court, 300 Fayetteville Street, 2nd
 Floor Courtroom, Raleigh, North Carolina. Any party requesting a hearing or filing a response shall
 appear at said hearing in support of such request or he may be assessed Court costs. If no request for
 a hearing is timely filed, the Court may rule on the Motion and response thereto ex parte without
 further notice.

        DATE OF NOTICE: 10/2/2018                               s/Laurie B. Biggs
                                                                LAURIE B. BIGGS
                                                                N.C. State Bar No. 31845
                                                                STUBBS & PERDUE, P.A.
                                                                9208 Falls of Neuse Road, Suite 201
                                                                Raleigh, North Carolina 27615
                                                                (919) 870-6258
                                                                (919) 870-6259 Facsimile
                                                                E-mail: lbiggs@stubbsperdue.com
Case 18-00284-5-SWH            Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20                Page 14 of
                                                17


                                     CERTIFICATE OF SERVICE

            I, Laurie B. Biggs, 9208 Falls of Neuse Road, Suite 201, Raleigh, North Carolina 27615
 certify;

            That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age;

        That on the 2nd day of October 2018, copies of the foregoing MOTION TO SELL
 PROPERTY BY PUBLIC SALE, FREE AND CLEAR OF LIENS AND OTHER INTERESTS and
 Notice were served on the parties shown on the attached Exhibit A as indicated; and,

            That I certify under penalty of perjury that the foregoing is true and correct.

            DATED: 10/2/2018                       s/Laurie B. Biggs
                                                   LAURIE B. BIGGS N.C. State Bar No. 31845
                                                   STUBBS & PERDUE, P.A.
                                                   9208 Falls of Neuse Road, Suite 201
                                                   Raleigh, North Carolina 27615
                                                   (919) 870-6258
                                                   E-mail: lbiggs@stubbsperdue.com
Case 18-00284-5-SWH      Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20       Page 15 of
                                          17


                                       EXHIBIT A

        Bankruptcy Administrator, via CM/ECF   Michael Gurkins, via E-mail
                                               Country Boys Auction & Realty Co. Inc.

        U.S. Attorney, via U.S. Mail           U.S. Department of Agriculture
        Attn: Civil Process Clerk              Attn: Christine Sullivan, PACA Division
        310 New Bern Avenue                    1400 Independence Avenue, SW
        Federal Bldg.Ste 800                   Room 1510, South, Stop 0242
        Raleigh, NC 278601-1461                Washington, DC 20250
                                               (via E-mail:
                                               Christine.Sullivan@ams.usda.gov
                                               and U.S. Mail)
        Case 18-00284-5-SWH          Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20 Page 16 of
                                                        17
Andrew Tyson                            Atlantic Belt                     Battleboro Produce, Inc.
985 Evans Road                          c/o Sharon Sir                    c/o A. Scott McKellar, Esq.
Nashville, NC 27856                     ssir@atlbelt.com                  Via CM/ECF
Via U.S. Mail                           Via e-mail

Boyette Brothers Produce. LLC           Cape Fear Farm Credit                Cape Fear Farm Credit
c/o Terri L. Gardner, Esq. &            c/o Brian Smith                      c/o Christine L Myatt, Esq.
Leslie Mize, Esq.                       bsmith@capefearfarmcredit.com        Via CM/ECF
Via CM/ECF                              Via e-mail

Carmichael Farms, LLC                   Castellini Company, LLC              Castellini Company, LLC
c/o Margaret R. Westbrook, Esq.         c/o Christopher M. Corrigan, Esq.    c/o Mark A. Amendola, Esq.
Via CM/ECF                              Via CM/ECF                           Via CM/ECF


CFG Financial Services, LLC             Clinton Truck & Tractor, Inc.        Durand-Wayland, Inc.
c/o John A. Northen, Esq. &             c/o Ronnie Jackson                   c/o Theresa Harper
John Paul H. Cournoyer, Esq.            rjackson@intrstar.net                theresah@durand-wayland.com
Via CM/ECF                              Via e-mail                           Via e-mail


Edwards Brothers Properties, LLC        Financial Pacific Leasing            Gay Farms, Inc.
c/o Algernon L. Butler, Esq.            c/o Kelly C. Hanley, Esq.            c/o William F. Hill, Esq.
Via CM/ECF                              Via CM/ECF                           Via CM/ECF



Gregory B. Crampton, Esq.               Hayes Auto Supply Co., Inc.          Hayes Brothers Farm, Inc.
Special Counsel to the Debtor           c/o Stan Bush                        c/o James Livermon, Esq.
Via CM/ECF                              tirebarn@embarqmail.com              Via CM/ECF
                                        Via e-mail


Henry & Laurie Chancy                   Horry County State Bank              John Sterling Cook, CRO
c/o Luther D. Starling Jr., Esq. &      c/o Mark Pinkston                    For Wayne Bailey, Inc.
J. Michael Fields, Esq.                 Via CM/ECF                           Sterling@sweetpotatoes.com
Via CM/ECF                                                                   Via e-mail


Kendall & Patricia Hill                 Kendall & Patricia Hill              Manis Custom Builders Inc.
c/o John Bircher III, Esq.              kendallh@centurylink.net             c/o Kathy Manis
Via CM/ECF                              Via e-mail                           kmanis@crestlinecustombuilders.com
                                                                             Via e-mail

Mark Pinkston                           Millstream Farms, Inc.               Millstream Farming, LLC
Van Winkle, Buck et al                  c/o Luther D. Starling Jr., Esq. &   c/o Luther D. Starling Jr., Esq. &
Attorneys for United Community          J. Michael Fields, Esq.              J. Michael Fields, Esq.
Bank                                    Via CM/ECF                           Via CM/ECF
Via CM/ECF
        Case 18-00284-5-SWH           Doc 654 Filed 10/02/18 Entered 10/02/18 13:45:20 Page 17 of
Pickles + Transport LLC                  Pinna, Johnston &
                                                         17Burwell         Rob & Amy Hill
Attn: Manager, Agent, Officer            bburwell@pjb-law.com              c/o John Bircher III, Esq.
golfinpapa@aol.com                       Via e-mail                        Via CM/ECF
Via e-mail

Scott Farms                              Scott Farms Inc.                    Scott Martin Transport, LLC
c/o Catherine G. Clodfelter, Esq. &      c/o Jeff Thomas                     c/o Scott Martin
Brian Darer, Esq.                        jeff@scottfarms.com                 scottmartintarget@gmail.com
Via CM/ECF                               Via e-mail                          Via e-mail



Seven Mile, LLC                          Seven Mile, LLC                     Southern Produce Distributors, Inc.
c/o J. Michael Fields, Esq.              c/o Luther D. Starling Jr., Esq.    c/o Steven M. De Falco
Via CM/ECF                               Via CM/ECF                          Via CM/ECF



Southern Roots Farming Company           SP Funding, LLC                     Spring Acres Sales Company
c/o David Mills, Esq.                    c/o Mark A. Amendola, Esq.          c/o Jennifer K. Bennington, Esq.
Via CM/ECF                               Via CM/ECF                          Via CM/ECF



Stearns Bank                             Sullivan Farms, Inc.                The Coastal Group, Inc.
c/o Pamela Loehr                         c/o Stephen L. Beaman, Esq. &       c/o Algernon L. Butler, Esq.
pamlo@stearnsbank.com                    Jennifer Bennington, Esq.           Via CM/ECF
Via e-mail                               Via CM/ECF



Tire Barn, Inc.                          Tull Hill Farms, Inc.               Wayne Bailey, Inc.
c/o Stan Bush                            c/o David J. Haidt, Esq.            MrSweetPotato@sweetpotatoes.com
tirebarn@embarqmail.com                  Via CM/ECF                          rick@sweetpotatoes.com
Via e-mail                                                                   Via e-mail
